Case 2:20-cv-00406-JFW-JC Document 17 Filed 02/14/20 Page 1 of 2 Page ID #:102


 1 NICOLAS A. JAMPOL (State Bar No. 244867)
    nicolasjampol@dwt.com
 2 DIANA PALACIOS (State Bar No. 290923)
    dianapalacios@dwt.com
 3 CYDNEY SWOFFORD FREEMAN (State Bar No. 315766)
    cydneyfreeman@dwt.com
 4 CAMILA PEDRAZA (State Bar No. 329984)
    camilapedraza@dwt.com
 5 DAVIS WRIGHT TREMAINE LLP
   865 South Figueroa Street, 24th Floor
 6 Los Angeles, California 90017-2566
   Telephone: (213) 633-6800
 7 Fax: (213) 633-6899
 8 Attorneys for Defendants
   BLINDING EDGE PICTURES, INC.; UNCLE
 9 GEORGE PRODUCTIONS, LLC; APPLE INC.;
   ESCAPE ARTISTS, INC. (erroneously sued as
10 ESCAPE ARTISTS LLC); DOLPHIN BLACK
   PRODUCTIONS; M. NIGHT SHYAMALAN;
11 TONY BASGALLOP; ASHWIN RAJAN;
   JASON BLUMENTHAL; TODD BLACK;
12 STEVE TISCH
13                                      UNITED STATES DISTRICT COURT
14                                CENTRAL DISTRICT OF CALIFORNIA
15
     FRANCESCA GREGORINI,                                Case No. 2:20-cv-00406-JFW-JC
16
                                        Plaintiff,       JOINT NOTICE OF PARTY NAME
17                                                       CORRECTION
              vs.
18
   APPLE INC., a California corporation;
19 M. NIGHT SHYAMALAN, an
   individual, BLINDING EDGE
20 PICTURES, INC., a Pennsylvania
   corporation; UNCLE GEORGE
21 PRODUCTIONS, a Pennsylvania
   corporate; ESCAPE ARTISTS LLC, a
22 California limited liability company;
   DOLPHIN BLACK PRODUCTIONS, a
23 California corporation; TONY
   BASGALLOP, an individual; ASHWIN
24 RAJAN, an individual; JASON
   BLUMENTHAL, an individual; TODD
25 BLACK, an individual; STEVE TISCH,
   an individual; and DOES 1-10, inclusive,
26
                          Defendants.
27
28

                                                     1                    DAVIS WRIGHT TREMAINE LLP
                                                                             865 S. FIGUEROA ST, SUITE 2400
     NOTICE OF PARTY NAME CORRECTION                                      LOS ANGELES, CALIFORNIA 90017-2566
                                                                                       (213) 633-6800
     4850-8088-5428v.1 0113237-000003                                                Fax: (213) 633-6899
Case 2:20-cv-00406-JFW-JC Document 17 Filed 02/14/20 Page 2 of 2 Page ID #:103


 1            Defendant Apple Inc. (“Apple”) and plaintiff Francesca Gregorini
 2 (“Plaintiff”) respectfully submit this Notice of Party Name Correction to update the
 3 caption in the above-referenced action. Specifically, Plaintiff identified Apple in
 4 the complaint as “Apple, Inc.” See Dkt No. 1. However, Apple’s proper corporate
 5 name is “Apple Inc.” Accordingly, the caption of the case will be updated to reflect
 6 Apple’s correct names as reflected in the caption of this notice.
 7
 8 DATED: February 14, 2020                     DAVIS WRIGHT TREMAINE LLP
                                                NICOLAS A. JAMPOL
 9                                              DIANA PALACIOS
                                                CYDNEY SWOFFORD FREEMAN
10                                              CAMILA PEDRAZA
11                                              By: /s/ Nicolas A. Jampol
12                                                 Nicolas A. Jampol
13                                                   Attorneys for Defendants
14 DATED: February 14, 2020                     ERIKSON LAW GROUP
                                                DAVID ALDEN ERIKSON
15                                              ANTOINETTE WALLER
                                                S. RYAN PATTERSON
16
                                                By: /s/ David A. Erikson
17                                                 David A. Erikson
18
                                                     Attorneys for Plaintiff
19
20                                      FILER’S ATTESTATION

21            Pursuant to Central District of California Local Rule 5-4.3.4(a)(2)(i), I hereby

22 certify that the content of this document is acceptable to David A. Erikson, counsel
23 for plaintiff Francesca Gregorini, and I have obtained his authorization to affix his
24 electronic signature to this document.
25 DATED: February 14, 2020                     DAVIS WRIGHT TREMAINE LLP

26                                              By: /s/ Nicolas A. Jampol
                                                   Nicolas A. Jampol
27
                                                     Attorneys for Defendants
28

                                                 2                         DAVIS WRIGHT TREMAINE LLP
                                                                             865 S. FIGUEROA ST, SUITE 2400
     NOTICE OF PARTY NAME CORRECTION                                      LOS ANGELES, CALIFORNIA 90017-2566
                                                                                       (213) 633-6800
     4850-8088-5428v.1 0113237-000003                                                Fax: (213) 633-6899
